The State




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     April 21, 2014

                                  No. 04-13-00191-CR

                                  Cesar A. SALCEDO,
                                        Appellant
                                            v.
                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-1545-CR
                              William Old, Judge Presiding

                                     ORDER

Sitting:    Sandee Bryan Marion, Justice
            Rebeca C. Martinez, Justice
            Luz Elena D. Chapa, Justice

    The Appellant’s motion for extension of time to file the Motion for Rehearing is
GRANTED. Time is extended to May 2, 2014.



                                                PER CURIAM


ATTESTED TO: ____________________
             Keith E. Hottle
             Clerk of Court